Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 1 of 28

Exhibit C
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 2 of 28

i y
DATACONSULTING

 

MEMORANDUM

To: Martin Murphy, Esquire
Attorney for Felicity Huffman

FROM: Meredith Patti, Esquire
Mary Cate Rush, Chief Statistician

DATE: September 2, 2019

SUBJECT: HUFFMAN — FEDERAL SENTENCING DATA ANALYSIS (FSDA)

 

Title 18 USC §3553(a)(6) directs that the “need to avoid unwarranted sentence disparities
among defendants with similar records who have been found guilty of similar conduct” be
considered when imposing sentence. To this end, we were retained to prepare a data analysis to
determine comparative sentences imposed on defendants most similar to Ms. Huffman.

Ms. Huffman pleaded guilty to violating 18 USC §1349 and will be sentenced in
United States District Court for the District of Massachusetts. Ms. Huffman is a
Criminal History Category I (zero criminal history points) and will not receive a
substantial assistance downward departure pursuant to USSG §5K1.1. Under the
terms of Ms. Huffman’s plea agreement, Ms. Huffman has agreed to take the
position that she should be scored according to USSG §2B1.1 as follows: 7-level
increase for Base Offense Level; 2-level increase for Loss; and 2-level decrease
jor Acceptance of Responsibility. This yields a Total Offense Level of 7 (0-6
months of imprisonment). Ms. Huffman’s Presentence Investigation Report (PSR)
states that she should not receive any increase in levels for loss amount.
Therefore, according to her PSR, Ms. Huffman’s Total Offense Level is 5 (0-6
months of imprisonment).

THE USSC DATABASE

The United States Sentencing Commission (USSC) maintains a comprehensive,
computerized data collection system of federal sentencing information.’ Pursuant to 28 USC §
994(w) each chief judge of a district is required to ensure that within 30 days after entry of
judgment in a criminal case the sentencing court submits a report of the sentence to the
Commission that includes: (1) the judgment and commitment order; (2) the statement of reasons

 

' This data collection can be found at http:/Avww.ussc.gov/research/datafiles/commission-datafiles.

4816 Twinbrook Rd. Fairfax VA 22032 @ office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 3 of 28

Huffman Analysis
September 2, 2019
Page 2

(including the reasons for any departures or variances); (3) any plea agreement; (4) the
indictment or other charging document; (5) the presentence report; and (6) any other information
the Commission needs.

This collection contains information on federal criminal cases sentenced under the
Sentencing Guidelines and Policy Statements of the Sentencing Reform Act of 1984. The data
files included in this study contain all cases received by the USSC that were sentenced between
October 1, 1998 and September 30, 2018. United States Federal Courts handled over 1.4 million
criminal cases between the fiscal years 1999 and 2018. The USSC estimates that 99% of all
cases are included in this dataset.

DATA ANALYSIS

STEP 1:

STEP 2:

STEP 3:

For purposes of this analysis, we utilized the data sets for fiscal years 2002-2018 (see
Step 3 for detailed explanation).

Selected cases to include only those where the information related to a defendant’s
guideline calculation(s) represented known court findings. That is, only those cases
where the court either agreed with the probation officer’s calculations of the
sentencing guidelines or where the court clearly documented any changes it made to a
defendant’s guideline calculation. Total cases = 1,110,411. (This represents
approximately 88% of all cases.)

Beginning in the November 2001 Guidelines Manual significant changes were made
to USSG §2B1.1. Most notably, there were numerous changes made to the loss table
in USSG §2B1.1. In order to capture those cases most similar to the guideline under
which Ms, Huffman is scored, we selected only those cases where the defendant was
scored according to a 2001 or later Guidelines Manual. Further, we selected only
those cases where the defendant’s statutory guideline was either USSG §2B1.1 or
USSG §2X1.1 and USSG §2B1.1 was used to calculate the defendant’s guideline
scoring.

> 988,119 cases Deleted
> 122,292 cases Remain

4816 Twinbrook Rd. Fairfax VA 22032 e office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 4 of 28

STEP 4:

STEP 5:

STEP 6:

STEP 7:

STEP 8:

Huffman Analysis
September 2, 2019
Page 3

Ms. Huffman is a Criminal History Category I and has no criminal history points.
Deleted those cases where the defendant was not a Criminal History Category I or
was a Criminal History Category I but had a criminal history point or this information
was missing.

> 50,258 cases Deleted
> 72,034 cases Remain

Ms. Huffman entered into a plea agreement. Deleted those cases where the defendant
was convicted after trial or this information was missing.

> 3,648 cases Deleted
> 68,386 cases Remain

Ms. Huffman’s statute of conviction does not require a mandatory minimum
sentence. Deleted those cases where the defendant’s statute(s) of conviction required
a mandatory minimum sentence or this information was missing.

> 2,537 cases Deleted
> 65,849 cases Remain

Examined each case to determine if it contained missing or incomplete sentencing
information. Deleted those cases that contained missing or incomplete sentencing
information.

> 55 cases Deleted
>» 65,794 cases Remain

Examined each case to determine if it contained missing or incomplete loss
information. Deleted those cases that contained missing or incomplete loss
information.

> 26 cases Deleted
> 65,768 cases Remain

4816 Twinbrook Rd. Fairfax VA 22032 @ office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 5 of 28

Huffman Analysis
September 2, 2019
Page 4

STEP 9: It is our understanding that Ms. Huffman will not receive a substantial assistance
downward departure pursuant to USSG §5K1.1. Deleted those cases where the
defendant received a downward departure pursuant to USSG §5K1.1.

> 9,704 cases Deleted
> 56,064 cases Remain

STEP 10: Under the terms of both Ms. Huffman’s plea agreement and the guideline scoring
contained in her Presentence Investigation Report, Ms. Huffman’s guideline range is
0-6 months of imprisonment. Deleted those cases where the defendant did not have a
guideline range of 0-6 months of imprisonment.

> 37,548 cases Deleted
> 18,516 cases Remain

4816 Twinbrook Rd. Fairfax VA 22032 e office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 6 of 28

Huffman Analysis
September 2, 2019
Page 5

FINDINGS - NATIONAL

   

 

 

 

 

 

 

 

 

 

Sentence Imposed? Deneigy Percentage

Ordered'to Pay Fine (only) 321 1.7%
Probation Ordered 13,858 74.8%
Probation Ordered + Alternative Sentence® Ordered 803 4.3%
Time Served 1,472 7.9%
Time Served + Alternative Sentence Ordered 35 0.2%
Prison Ordered 1,759" 9.5%
Prison Ordered + Alternative Sentence Ordered 115 0.6%
Time Served (term unspecified) 153 0.8%

Total 18,516 100.0%

 

 

 

 

 

Note: Percentages may not equal 100% due to rounding,

e Of the 18,516 defendants sentenced nationally who had a guideline range of 0-6 months
of imprisonment, the sentence imposed on 15,780 of these defendants (85.2%) either
included no term of imprisonment or no more than | day of imprisonment.

 

* For purposes of Table A, community service is not included in “Sentence Imposed.”
3 Alternative Sentence includes home detention, community confinement, or intermittent confinement.

‘ Of these 1,759 cases, in 12 cases the defendant served a portion of his/her sentence prior to sentencing (time
served) and was ordered to serve an additional term of imprisonment at sentencing.

4816 Twinbrook Rd. Fairfax VA 22032 e office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 7 of 28

Huffman Analysis
September 2, 2019
Page 6

e Of the 3,381 defendants sentenced to a term of imprisonment (either time served or a
term of imprisonment to be served), 798 defendants (23.6%) were sentenced to 1 day of
imprisonment.

e Of the 18,516 defendants sentenced nationally who had a guideline range of 0-6 months
of imprisonment, 2,970 defendants were ordered to perform community service as part of
their sentence. For these 2,970 defendants, the number of hours of community service
ordered ranged from | hour — Life. The following table, Table B, details the number of
community service hours ordered on these 2,970 defendants.

 

 

 

 

 

 

 

 

 

Community Service Hours Ordered | No. of Defendants Percentage
1 —99 Hours 1,173 39.5%
100 — 200 Hours 1,482 49.9%
201 — 500 Hours 267 9.0%
501 — 999 Hours 22 0.7%
1,000 or More Hours Ll? 0.6%
Life 1 <0.1%
Ordered, but Hours Not Specified 8 0.3%
Total 2,970 100.0%

 

 

 

 

 

Note: Percentages may not equal 100% due to rounding.

 

> As shown in Table A, 1,472 defendants were sentenced to time served, 35 defendants were sentenced to time
served and an alternative sentence, 1,759 defendants were sentenced to a term of imprisonment, and 115 defendants
were sentenced to a term of imprisonment and an alternative sentence. The 153 defendants sentenced to Time
Served (term unspecified) were excluded because the precise amount of time these defendants served is unknown.

4816 Twinbrook Rd. Fairfax VA 22032 e office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 8 of 28

Huffman Analysis
September 2, 2019
Page 7

FINDINGS — DISTRICT OF MASSACHUSETTS

e Of the 18,516 defendants sentenced nationally who had a guideline range of 0-6 months
of imprisonment, 127 defendants were sentenced in the District of Massachusetts.° The
following table, Table C, details the type of sentence imposed on the 127 defendants who
had a guideline range of 0-6 months of imprisonment.

   

No. of

 

 

 

 

 

 

 

 

 

Sentence Imposed’ Derendanes Percentage

Ordered to Pay Fine (only) 1 0.8%

Probation Ordered 101 79.5%
Probation Ordered + Alternative Sentence Ordered 6 4.7%
Time Served 10 7.9%
Time Served + Alternative Sentence Ordered I 0.8%
Prison Ordered 5 3.9%
Prison Ordered + Alternative Sentence Ordered I 0.8%
Time Served (term unspecified) 2 1.6%

Total 127 100.0%

 

 

 

 

 

Note: Percentages may not equal 100% due to rounding.

e Of the 127 defendants sentenced in the District of Massachusetts who had a guideline
range of 0-6 months of imprisonment, the sentence imposed on 111 of these defendants
(87.4%) either included no term of imprisonment or no more than | day of imprisonment.

 

° A description of these 127 defendants can be found at the end of this memorandum (Table E).

’ For purposes of Table C, community service is not included in “Sentence Imposed.”

4816 Twinbrook Rd. Fairfax VA 22032 e office 703-971-0217 © fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 9 of 28

Huffman Analysis
September 2, 2019
Page 8

e Of the 17 defendants sentenced to a term of imprisonment (either time served or a term of
imprisonment to be served),® 3 defendants (17.6%) were sentenced to 1 day of
imprisonment.

e Of the 127 defendants sentenced in the District of Massachusetts who had a guideline
range of 0-6 months of imprisonment, 9 defendants were ordered to perform community
service as part of their sentence. For these 9 defendants, the number of hours of
community service ordered ranged from 1 hour — 400 hours. The following table, Table
D, details the number of community service hours ordered on these 9 defendants.

 

 

 

 

 

 

 

 

 

Community Service Hours Ordered | No. of Defendants Percentage

1 Hour 1 11.1%

6 Hours 1 , 11.1%

40 Hours I 11.1%

100 Hours 2 22.2%

150 Hours I 11.1%

250 Hours | 11.1%

400 Hours 2 22.2%
Total 9 100.0%

 

 

 

 

 

Note: Percentages may not equal 100% due to rounding.

 

® As shown in Table C, 10 defendants were sentenced to time served, 1 defendant was sentenced to time served and
an alternative sentence, 5 defendants were sentenced to a term of imprisonment, and | defendant was sentenced to a
term of imprisonment and an alternative sentence. The 2 defendants sentenced to Time Served (term unspecified)
were excluded because the precise amount of time these defendants served is unknown,

4816 Twinbrook Rd. Fairfax VA 22032 e office 703-971-0217 e fax 703-539-1030
info@MCMDataConsulting.com
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 10 of 28

L abe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bald
(adj umouyun (panies awl (eulud
Jo) Bulpuig-uon | juawuosuduy skep D ‘owl OL v (z2)LOOL8 OSN eL o$ ~ ually 1e69iI) uo\sog OLOZ-2 L8Z6rel
2 0} Juensindg ajew sA-LE
( (elquiojog
PeAlas Sul) ‘ - ually
juawuosuduy skep 9z ‘ow s y 6998 DSN 81 6ez'e$ jeBeypuapisey) | USS LLOZ-Z O0666EL
jew JA-GE
. (uaziio “S'n)
juaWUOSdW] “Ow 7 v LOOLS OSN gL o¢ wieght uojsog LLOz-zlL OL9/bL
( (oyqndey
panies suly \ UBSIUILUOG
juawuosudwy skep GZ “Ou | v (e)L00L§ Osn st +000'S$ -uany jeBei) | Loses eLoz-9 | gsssoiz
ale JA-Ge
(panies eull]) - § ; fpameld
juawuosiidu| skep s LOOL§ OSN SL o$ uaijy |e6e)11) uoysog v00Z-7 LZOLZe
ale JA-g¢
(aqndey
(penieg auwiiL) z§ OSN 81 UedIUILUOG |
juatuuosiidiuy Aep | v “(a\(ze)gor§ oSn zr os — ually 1e69I1) ug}sog vLO?-cL 8c98CCC
ajyewe 4 JA-6Z

 

8102-2002 AS

(sjuepuajag ainjiedeg psemumog 1"LMS§ NSSN sepnyjox3)
(ua) UOSsig WinuIUA Aojnjels e YIM s]Uepuajag sepnyoxy)
L'L8z§ OSSN 0} Bulpsozay pasos
(sjulod oJaz) sjuepuajagq | Auohaje5 Asojsipy jeu ‘buipealg Ayinsg

quawiuOsiiduy Jo syujUOI] 9-0 abuey auljapins
sHasnysessey jo }OL}SIG ay} Ul pasuajuas sjuepUajaq — J ajqey

  

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 11 of 28

z abeg

 

 

 

 

 

 

 

 

 

 

uoH}eqoig “Owl ZI y L008 OSn et og ee S® | uowsog | sooz-t+ | seores | et
uoneqold “Ow ZI v LOoL$ osn st og SEU | SORE Lioz-p | goeztrt | zt
uoneqold “Ow ZI v LooL§ osn eL -000'S$ eke | ucsoa | stoz-1r | evovezz | ut
vowed “Ow Z} v LooL§ osn gb .08z'e$ eee S| uoisoa | otoz-+ | otgeoez | oF
A (oI1gndey
Boies AjlunWUWed sinoy OF As ail ued|u|Wwog Se Si
‘Uoneqoig ‘oul Z1 v (g)(e)g0r§ OSN zr o¢ = uBINy esi) uo}sog 9102-9 LeLzeez 6
ajews 4 I-o7 .
BOINIaS AjUNWWOD JnoY | Dag Rene Wee (uazii9 °S'n) ; i
sbeqeTonaaauney ’ (2(e)LoorS osner | .0sz’es geuias kp | vasca | etozs | ozsoorz | 8
(qeH - ually
uonegoid ‘ow 9 b Loor§ osn eb og jeGeyjuepisey) | uoysog | ¢o0z-6z-r | sevieg |Z
Ie Ik-Ey

 

 

 

8L0¢-200¢ AA

 

 

(sjuepuajeg ainyedag paemumog /"Lys§ DSsn sepnjox3)
(Wua] UOSLg WNW Aiopnzeyg & YIM sjUBpUajaq sepnjoxg)

L'Laz§ SSN 0} Bulpsos9y paioas

(sjulod o19z) sjuepuajag | AuoGayze5 Asojsip peur ‘Burpeayg Ayins

JUSWUOSLIdUy] Jo SuJUOW] 9-9 BHueY suljapIn5
SHesnysessey JO }9143SIq ay} U! paduajuas sjuepuajag — 3 a1qeL

 

 

 

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 12 of 28

¢ abe

 

BdINI@S

 

 

 

 

 

 

 

 

Ayunuiwio9 sinoy oo} g6r§ Sn sb og uernid SM) | Buss | gooz-s | ezzosit | oz
‘uoneqold “Ou! pz | Lean
(ODD010/ - USI
uoHeqold “OW Z} (a)(z)(e)g0r§ ISN Zr og jebeyjuepisey) | uojsog 007-1 9rlogz | 61
ale JA-GZ
uoneqoid “Ow Z} (1)(e)ez0L§ osn et og wornid SM | uosog | gooz-z | vszeror | at
FEW IA-LZ
UOHEdoJd “OW ZL (z\(e)LoorS osneL | «000'Ss Wem S| uoysog sioz-r | ezeoszz | LL
ale 4A-g¢
(uazitd “S‘n) 7
UONEGO!d “OW Z| LLZLS OSN 81 ooo'es Blew ukag | Uorsed eooz-e | tseszzi | 9b
(oD9010|\|
uoNegold “OW Z| L00L§ osn eL .000'S$ - vary 1e63iI1) | uojsog eloe-9 | ssszoiz | at
ajewe  JA-/7
2 i usZIID “Ss”
UOREgo “OW ZL L0o1§ sn et .000'S$ Seu aakey | uscd | shoz-or | erizeze | vb

 

 

 

8L02-2002 AA

 

 

(sjuepuajag ainjiedag psemumog L'LMS§ DSSN sepnjsox3)
(wa) UOSHg WnuWiUIW Alojnye}g eB YIM sjuepuajaq sapnyjoxy)
L'Laz§ OSsn 0} Bulpsossy paioog
(sjulod o1az) sjuepuajag | AioBayen A0jsip peulg ‘Buipeayg Ayins

quawuosiidul jo syjuoW 9-9 abuey auljaping
s}Jesnyoesse] JO JDUjSIG 3Y} Ul padUajUaS sJURpUajag — J alqeL

 

 

 

 

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 13 of 28

p abe

 

uoljeqoid

“OW FZ

60ZL§ OSN SL

o$

(uaziItD “S°n)
ajeway uA-9¢

Ja]SaIo/\\

vO0C-6

LS¢rs2

Le

 

uoneqaid

‘OW Pe

60ZL§ OSN SL

og

(uaz “S'n)
ae IA-gr

uojsog

SO0c-Ol

900268

92

 

uojeqold

‘OW 7%

g0/ZL§ DSN SL

LEL‘9$

(uaziid “s‘n)
aleIN “1A-GG

uojsog

9L0G-€

ZL89LE?e

G¢

 

uoneqod

OW Z

LrelL§ OSN SL

o$

(uazng “s'n)
glen “1A-Gy

uojsog

vO0d-8

SScOLZ

ve

 

uoneqod

‘OL FE

LOOLS OSN gl

+000'S$

(oaD010py - Udl|\Y
je6e7juepisey)
aye JA-LG

uojsog

ElOe-L

LSLGLLE

€¢

 

uojeqold

“OLW PZ

LooL§ OSn gt

«000'S$

(ouqndey
UBSIUILUOG
- ually
jeBe]jusapisay)
ale JA-05

uojsog

€LOe-/

€6S7L0e

ce

 

 

 

 

uoleqgold

 

 

Lv9§ OSN SL

+000'S$

 

810¢-2002 AS

 

 

(uezilo 'S'n)
ae JA-0S

(sjuepuajag ainjiedag paemumog |"Lys§ DSSN sepnjox3)
(wel uosug WnuwiUl,A A1ojnye}S B YUM s}uUBpUuajag sapnjox3g)
L'baz§ OSSN 0} Bulpios9y pai0[g
(sjulod o19z) sjuepuagjag | AioBayes Asoysip peur ‘Huipealg Aying

quawUOsidul jo syjuOW 9-9 abuey suljapins5

syasnysessey JO }IL}sSIq ay] Ul paduajuasS s}uepUajag — J alqeL

 

uojsog

 

LLO@-é

 

éS8LOrl

 

Le

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 14 of 28

g obey

 

(je6nyod - ually

 

 

 

 

 

 

 

 

 

UOHEGOld ‘OW gE (2)}00L§ OS gL o$ jeSeTjuepisey) | uo}sog OLOc- | BévezeL | ve
ae “JA-/€
. (uszild “S'N)
UOneqod “OW 9g 0z6L§ OSn st o$ BIEW “IA-/G uojsog €002-01 Q/6¢rL | €f
uoUsjeq SWOY ‘ow p § _ nee
‘UoMedOde “OU pz LoOL§ OSn st o$ ually |e69i|) | uosog LLOZ-LL | 2bZbdpL | Ze
ale “IA-ge
S0IMeg AUNWWOD sinoY g
_ JUBWUBUYUOD rane (uaz “sn Mins ee Lath eel x
Ayunuwiod ‘ow z (z)(e)L00L8 OSNn 8b o$ ale: pol uo}sog g00c-l | Seceell | LE
‘uoneqold ‘ow Zz ‘ Es
(e)eLZz8 OSN 92 (uezI “S'n)
uoleqoid ‘OW i oat -o-
HEqo1d ‘OW ¥Z “a(zelosol§ DSN SL og ejay ui-ee uojsog e00Z-S-Z | vesezg | OF
: usZID “Ss”
uonedolg “ow pz (2)(e)L00L§ osn et og SRS | ucwoa | ooze | tveeser | oz
' UsZID “S°
UOHEdOld “Ow bz LLZL§ OSn eL eze'Ls ern.SO | uojsog | zooz-1r | soerzit | 92

 

 

 

8L02-200¢ Ad

 

 

(sjuepuajag ainjedag psemumog LL 4S§ SSN sepnjox3)
(ua) UOSHg WINWIUIW A10jN}e}g eB YM s}uRBpUajaq sapnjaxy)
L'Laz§ OSsN oO} Buipios9y paioog
(sjulod o19z) sjuepuajag | AoHaye5 Asojsip euly ‘Buipealg Aying

quawiuOsidul Jo syJUOW 9-9 aBuey auljapinsg

syJasnyoessey Jo 1914}SIq ay} Ul paduajuas sjuBpUudjag — gy ajqey

 

 

 

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 15 of 28

g abeg

 

 

 

 

 

 

 

 

 

B0INI8S ast came pte ily ealla
Ayunuiwog sinoy OOF g (JS 980 8h ovz'es (ueZ19 SM) |  ucysog Looz-r | tveol01 | Ir
‘uoegold “OW Pz “bEL§ OSN 8L ; ‘SIE JA-BE rah or
‘ evel§ OSN SL i (uazii9 *s'n)
uoieqolsd ‘Ow i a
Heqold ‘OW ZL S eEeLS OSH EL Lse‘ss Bis) uk-6z uojsog LL02-S goez6ez | Or
. (uezitD “S"n)
uoyegold “Ow ZL S ev|el§ OSN SL o$ BIEN “IK-6G Buissiyy L002-€ ezeclOL | GE
(panies Suu) (ejewayend
juewuosuduN Sskep 6] ‘OWS S LveL§ OSN SL o$ - ualyy je6e]1) | preyBuuds | g900z-ZL SLLPPOL | ge
ale “JA-2Z
(ayqnday
uedluILuog ‘
uoneqold ‘OW 9¢ v (e)eLs§ OSN SL o$ - USI uo}sog ZO0Z-2Z-8 609z+9 LE
jeBa7juepisay)
ale; JA-gp
(aijqnday
UBOIUILUOG
uoeqold “Ow 9g v (2)(e)6ZOL§ OSN SL o¢ - ually uojsog ZO0Z-L-L orezeg 9¢
jeBeqjuepisey)
aye; JA-92
sous1ia}6q uoHeqold “Ou 9¢ p (e)6z0L§ On eI .087'e$ eae | uoisoa | gtoz-lr | gyotgez | ge

 

 

 

 

8102-2002 Ad

 

 

(sjuepuajag ainjiedag paemumog L"Ly¥s§ DSSN sepnjoxy)
(ua) UOSHg WNWIUTW Alojn}ye}S eB YIM sjuepUuajag Ssepnj2xy)

L'Laz§ DSSN 0} Buipsoosy paiosg

(s}ulod o1az) sjuepuajag | Auobajze5 Aojsiy peur ‘Buipeag Aying

JyuswiUOsLduly jo syJUOWN 9-0 abuey auljapin5
SHasnyIesse] JO JIJSIQ ay} Ul paduajUasg sjUBpUajaq — J ajqe]

 

 

 

 

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 16 of 28

2 36ed

 

 

 

 

 

 

 

 

 

 

 

8L02-c00¢ AA

 

 

(sjuepusjag aunuiedag psemumog L"LMs§ OSSN sepnjoxg)
(uual UOSHg WNnWIUI,] A10jN}e}Sg & YIM s}URpUajag sapnjox])

L'baz§ 9Ssn 0} Bulpiossy paioss

(s}ulod o19z) sjuepuajag | Aiofaye5 Asojsip jeu ‘Buipeayg Ayins

quawiUOSsduy Jo sujUOW 9-9 BBuey auljapins
syasnyoessey] JO }91}SIq ay} Ul paduajUuas sJUepUajag — J alqeL

 

 

 

 

. (uaZzid *S'n) 3
uoleqold ‘Ow ZL 9 60LL§ OSN SL o$ Blew “IA-ze uojsog G00Z-L EL6LLS Ly
; (uaZzD “S'n) “
UdEqold ‘OW ZL 9 LOOL§ OSN gL o$ ajewiay ik-sp uo}sog g00z-6 pleleg ov
(os90J10)\ - UallyY
(peAlasg aul) : ole
juawiuosudwy skep Z| “ow 9 9 (¢)(@)L00L8 OSN st og jeGe7juepisey) | uo}sog €00C-9L-L | OZOLLA | SP
ale JA-pZ
Ali? (2)(e)8zoL§ OSN 8b (ueznid 's'n) .
yuauiuosudui] ‘ow ¢ ce) (ee)ere§ DSN Lz +000°S$ alew JA-95 uo\sog €LOZ-LL O600FLZ | PP
AWAQOY 40
ainjeN BuiobuQ
‘SSOUSNOLIBS uol|Us}eq SOY ‘OW g i (uaZzID “S'N) _
asualio suawUosudu “OW 9 9 beel§ osn gL x000'S$ Blew IA-ep uo}sog LLOZ-ZL SZLBLPL ev
sajejsJepuy
JAAS] SSUBLO
(ueysIyed - ually
UOHEGO1d “OW O9 S evel§ OSNn sb 000'S$ jobs yauapreend) uo}sog vLOzZ-ZL gozezzz | zy
ale “1A-6Z

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 17 of 28

g abeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8102-2002 Ad

(sjuepuajag ainjiedeg psemumog 1°L¥s§ DSSN sepnjoxy)
(uua] UOSHg WNWIUTWY Alo}N}e}g e& YIM sjuepUaJeaq Sepn|oxy)
Lbaz§ SSsn 0} Bulpsoz9y paioog
(sjulod o19Z) syuepuajeg | AioBaye9 Alojsipy peur ‘Buipeag Aying

quswiuOsiiduy Jo SyJUOW 9-9 aBuey auljaping
syJesnysessey JO }914}SIq JY} Ul paduajUaS sjuRBpUajag — J alqel

 

 

 

 

UOHEGod “Ow 72 9 Lva OSN et o$ 0 eng | uoisog gooz-e | zezzzol | 9s

uoneqolg “Ow ¥z 9 Lv9§ OSN gL 000'S$ 0 ee | wowed LLoz-< | vretort | es

uoneqoid “Ow! ZL 9 60ZL§ SN et rs 0 sean AO) | uoyog | soozz | erieze | zs

UORegod “OW! ZI 9 60L1§ OSN BL og 0 seuwe 2 | uoysog | eooz-or | ovezrz | 19

, (ueziuD ‘S'N) .

uoweqoid “ow ZI 9 60218 OSn 81 0 0 geulat koe | uosca | vooes | ceseze | os
(uszntg ‘s‘n)

UoHegoid “ow ZL 9 60LL§ OSN gL 0 0 ale uosog | pooz-z | sosusz | by
aby umouyUn

uoneqosd “Ow Z) 9 60LL§ OSn gL viss 0 ae. | SReE Lroz-e | Lsssovl | ay

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 18 of 28

6 a6eg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8102-2002 AA

(sjuepuajeg ainyedag paemumog |"Lys§ OSsn sepnoxy)
(wa) UOSUg WnuUW Aiojnye1g e YIM SJUBpUajag Sapnjoxy)
b'Laz§ SSN 0} Buipsossy paioag
(sjulod o19Z) sjuepuajag | Auobayey Alojsiy jeu ‘Huipesayg Aying

JUSWUOSLdU] Jo SUJUOW 9-9 aHuey auyaping
s}JasnyIessep JO JI}SIQ ay} Ul padua}UaS s}UBepUajag — J ajqel

 

 

 

 

. (uez9 “s'n)
u as
ONegoid ‘OU pz 9 6OL§ OSN gL og 0 Sew hr uojsog 002-6 ezocez | 19
. (uaz “S'n)
UOHEGOId ‘OW! ¥Z 9 60ZL§ 9SN gL o¢ 0 ae UK OD uojsog g00z-S eozers | 09
(ueznig ‘s'n) :
UONEqog ‘OW ¥Z 9 60LL8 OSN BL o¢ 0 Sew Uhre uo\sog 002-6 ozezzg | 6g
(ueznig ‘s‘n) _
UOneqoig ‘OW pz 9 60LL§ OSN gL GLz'z$ 0 ai ike uojsog yO0z-6 zozpe: | 9s
UOHeqosd “OW ¥Z 9 6OLLS ON eI oo9'z¢ 0 wernd SM) | sussw | gooz-y | azeosir | zs
[EW ‘JA-€Z
(dopeajes
uoneqold “OW pz 9 ZOLLS OSN gL og 0 Bey. uo\sog gooz-l1 | szzzezt | 9s
? jeBeAuepisey)
ale JA-67
z§ 9SN gL ; (uaznio ‘s‘n)
uonegosd ‘Ow , #! . =
eqOld “OW pz 9 “igiie ver Si o00's$ 0 Bein hos uojsog eooz-2 | ogoosz | ss

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 19 of 28

OL e6eg

 

 

 

 

 

 

 

 

 

uoneqoid “Ow Z} (z)(e)o¢01§ Osn st og (ueZHtd SO) |  uoysog zioz-e | Wzeecoz | 99
Blew “IA-LZ
‘oy . (uezi9 “s‘n) 7
uoneqoid ‘ow ZL 60ZL§ OSN SL 006'L$ sie ee uojsog vLOZ-L 6LLGSLZ | 29
pee OSNn gL
panies euwii, (Z)pre L$ OSN SL (uaznio ‘s'n si
juawuosuduy Aep 1 (g)(e)6z0L§ OSN gL o0s$ alew 4A-gp HeIEOE SORES megete | 8g
(z)(2)8z0L§ OSN BL
JUBWISUIUOD
AyUuNWLWOD “OW 9 * ; (uaznig “s‘n) .
‘(panes aul) 6O0ZL§ OSN SL 000'r$ Sie ay uo}sog 9L0Z-Z prlzlez | $9
juawuosuduy skep ¢
. (uaz “$°n) 5
uoleqold “ow Z, LveL§ OSN gL o$ ajaitia, yee uoj}sog GLOZ-L esyoezz | 79
. (q)Lzoz8 OSN SL (uezID “S'n)
uolego. " iss
NEGOJg “OW PZ ‘(e)1,2028 DSN BL o$ sey eG uo\sog 900z-z 6S9LL6 €9
; (uaz *s'n) s
UOneqold ‘OW pz 60ZL§ OSN gL o$ sey) eg uo}sog 8002-01 SE6Z8lLb | zo

 

 

 

8L02-c002 AS

 

 

(sjuepuajaq ainedeq premumog 1*Lys§ 9SSN sepnjox3)

quaWwUOsdu Jo SYJUOI 9-0 aBuey suljapins
s}asnysesse|,] JO }91}SI1Q aU} Ul padUayUaS s}JUepUajag — J aque]

(wa) UOSHg WNW Alojnje}S & UYjIM sJUuepUajeag Sapnjoxy)
L'Laz§ DSSn 0} Bulpsos9y pai0oog
(syujod o192z) sjuepuajeg | Auobeze5 Auojsipy peulwy ‘Huipeajg Ayiny

 

 

 

 

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 20 of 28

LL a6ed

 

 

 

 

 

 

 

: z§ sn 81 ; (usznio ‘s'n)
uoleqold “Ow Be
Weqog “Ow Z| 9 eet 8 oan ot ose‘9g zZ BW whey | wosea | zooz-ez | eeezea | sz
(o1jgndey
(panies Sul) evel§ OSN st ueolUIWog
joatnge a Gui @ 9 a eter voL'9s zZ -uany jessy) | uosea | sooz-or | veseee | v2
ae ‘1A-0¢
uoHeqold “Ow 9¢ 8 60218 9SN gL .000'S$ 0 en ST | wopeg oroz-r | verze, | ez
Sle “4h-gg
Kaci NS late a | . (uezid 's'n) 401s
IUnUIWIED sNoY OG] 8 s0LL§ Sn gL og 0 Benak |) used |) = wooet) || evessz | cz
iuoeqoid “Ow 9¢ EIN JA-O€
UoHeqold ‘Ow bz 8 (wXg\e)ocorSosnet | .osz'es 0 Skee | vosoa | ioc» | eeoosez | 1Z
UOHEGOd “OW pz 8 (2e)LoorSosnet | .000'ss 0 (Terk oe | uesoa | etoz-» | eesveoz | 02
juawauyuo05 lusenes ert
Ayunwwog “ow ¢ g 60Z1§ OSN gL oos'rs 0 eas uojsog | gooz-el-z | eecorz | 69
‘UOHeqOld ‘OW Z|] Py AVE

 

 

 

 

 

 

 

 

 

 

 

 

 

8L0¢-2002 AA

(sjuepuajag ainjiedeq paemumog }"LyS§ DSSN sepnysxy)
(we) UOSHg WNWIUIW Al0jnye}s e& YIM SjUepUuajaq sapnjox3)
L'Laz§ OSsn 0} Bulpsos_y pasoog
(syulod o1az) sjuepuajag | Aiobayeg Au0jsipy PeUIWILD ‘Bulpeayg AyInS

yuswiUOSLidul Jo syjuOW 9-9 abuey auljapins5
syasnyoessey] JO J314jSIQ 9y} Ul padUajUaS s}UepUajag — Fy ajqeL
Z) abe

 

 

 

 

 

 

 

wememmea? | o | ageegn, | oe | 2 | some | ome | nee Jone | a
uoeqoig “Ow 9¢ 9 |. (e)esse$osn et 00'S z Corto S| uoisog gooz-2 | 9szzl0l | te
uoleqold ‘ow gE 9 ie aA a gsr'ss z rt em pjeyBuuds | eooz-oz-¢ | eezeoz | 08
uoneqoid “Ow 9¢ 9 L00l§ osn et £S0'S$ z sea) S| uojsog LLoz-b | vorzeer | 6z
uoRegoid ‘ow 9¢ 9 Lv9§ OSN 81 eh0'9s z seu]. 30) | preybuuds | zooz-e1-z | zigso9 | ez
uoHegold “Ow 2 9 Lv9§ OSN gl o00's$ Zz ee SM | uosog | eroze | vereeoz | uz
uoHEqold “OW PZ 98 Ly98 OSN 81 og9's$ @ ee uo}sog LooeebL | ve6sss | 94

 

 

 

 

 

 

 

 

 

 

 

 

 

8102-2002 Ad

(sjuepuajag ainjiedaq paemumog 1'L¥S§ DSsn sepnjox3)
(ua, UOSHg WiNWIUIW A10jnNje}g eB YM s}URpUajag sapnjoxy)
L-Laz§ SSN 0} Bulpioszy paioag
(squiod o182) sjuepuajag | Aiobayeg Asojysipy jeurwg ‘Buipeayg Ayn

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 21 of 28

juauuosiduy jo syjuoy 9-9 ebuey auljaping
syasnysessey JO JOU}SIG BY} Ul paduajuaS s}uepUajag — J ajqeL
€L abe

 

 

 

 

 

 

 

 

 

 

 

uonue}eq SUH “Ow g (u)(v(s)(@)0E0L§ On 1 Peat 5
‘UOHego/g “OW pz (wteo)ocor§ osn gt | 0088 merece) | wowsod / vo0z-9 | 62628 | 68
(e)(2)L00L§ OSN st (ueziId ‘s'n) i
uoneqold “ow ¥z ‘Coe yLoolS oan ay | 200S'4s ae kes | wosca | stoze | esszrez | a8
e i ‘Ss
YORE “Ow! ZL I EUSSSNGL | ears Re Roe | uoisoa | ghoz-it | troegez | 28
: (ueziI “S'n) -91-
uoneqolg “OW ZL LLZL§ OSn el gco'ss pieulag akoy | Peuouuds | zooz-a1-6 | eszzva | 98
uoweqod “ow ZL Lze§ OSN 81 ese'Zis eke | vosoa | Lioz-+ | zeerzez | se
le INES tou «. Feasts a (ueznid 's'n) Guu ous
AunwuwoD sinoy OO} (w)()(e)9998 OSn st €08'6$ afew ukze | Pleyfuuds |  so0z-r olsles | +e
‘JusWUOSduu] ‘OW pF : ‘
(eisAejey
t - us
(003$) Aluo eul4 eee ver ls leBeypuepisey) | UASCa | cooz-o | LterzL | 9
dew JA-Ze

 

 

 

 

 

 

 

 

  

 

802-2002 AJ

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 22 of 28

(sjuepuajag ainjedaq psemumog 1'LyS§ 9SSN sepnjox3)
(ua) UOSHg WNWUI, A10}N}e}S eB WIM sjJuepUuajag sapnjaxy)
L'Laz§ 9Ssn 0} Bulpsosoy pasioos
(sjulod o192) syuepuajag | AioBayey Asoysiy jeurwpy ‘Buipeayg Aying

juswuOSsidul Jo SyjuO] 9-9 BBueY auyapins
sHasnysesse JO JDL}SIQ ay} Ul paduajUaS sjUBpUajaq — y ajqel
pL e6eq

 

 

 

 

 

 

 

 

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 23 of 28

(payioadsun wa}) (eqng
is 8 LZe§ OSN 81 o0z ‘ozs ~ ually [e6ei1|) | uojsog Lo0z-~ | LELvSOL | 96
peMies Sul ale “1-19
(aygndey
aursmatn (panieg eu) dees canes as
PSS OU | weuiiceudin ahep ee -OU DL 8 “768 96N SL 8991S én a uoysog e00z-2 | SLLOzZL | 96
(oBeqo! 9
uawuosudut -o z§ OSN gL pepluyy - uetly Sie
} jduuj “ou | 8 iypevs O5n St 9ze'Lz$ jeBeyjuepisay) | USE zooz-s-2 | eeszeo | v6
ale “IA-Zz
quewuosiidwy Aep | 8 (e)eLs$ 9Sn eb Ls0'zzs vous 2 | uoisoa | zooz-re | sesroo | ee
, Sd1AlaS, eee
Ayunuiuiog sinoy 0¢z 8 Lve1§ OSN | oer'ss (ie7td SM) | uoysoa | tooz-er-er | ecsees | ze
‘uoneqold ‘ow gy Vogac pied
LOOL§ Osn gL (ueznd “s"n)
uoleqold oO i a
HEQOld “OW gE 8 ‘“w)(L)(e)a99§ OSn gL 2ge's$ gjewea4 uk-pp | PleyBuuds | 2002-6 QELQOLL | 16
‘B01M8S i ea
Ayunuiwoo sinoy OOP 8 (v(Le)go98 osn'e, | vee'es ez SO) | seyseoiom | Loozz-zt | trso09 | 06
‘UOHEGOlY “OW 9¢ SJEWe4 JA-O€ >

 

 

 

 

8L02¢-200¢ AA

 

 

(sjuepuajag ainjiedag paemumog 1"L4s§ SSN sepnjox])
(ua, UOSHg WNuWiUlW Alojnjeys & YyJIM sjUepuajag sapnjoxy)

L'Laz§ SSN 0} Bulpsovoy paioag

(sjulod 0482) syuepuajag | AuoBaye5 Aiojsiy peujwiig ‘Buipeayg Aying

JUSWUOSIIdu] Jo SyJUOW] 9-0 BBueY auljaping

syasnysesse JO }91/}SIQ ay} Ul paduajues sJuRepUajag — J alqel

 

 

 

 

 

 
S| ebed

 

 

 

 

 

 

 

voneqoid “Ow ZI g (a)eLtz§ osn et £00'61$ b Seana 'S0) | uoysog | tooz-ez-tt | vesore | €or
uoeqoid “Ow ZI 8 (a)eLLz§ osn gL ov ‘0L$ y en po uojsog | zooz-li-9 | epsezo | zoL
uoneqold “Ow ZI 8 (w(s\e)oorSosnet | oscars | + Tukoe | vosoa | eooz-ol | zeezre | LoL
uoneqoid ‘Ow Z) 8 (z(e)Loo1S osneL | ogr'ars ? Seka | voIsod eloz-e | zgrosoz | O01
voneqoid “Ow Z| 8 LLZLS OSn I \so'zzs | cena | uosoa | ooz-zt | vesosz | 66
uoneqolg “OW Z| g LooL§ osn 81 ov'zis | eee | uorsoa | viozz | vesosiz | 96
acegrouK 8 “Bosra, wooo'oes | oy See |" wa Looz-+ | egersor | 26

 

 

 

 

 

 

 

 

 

 

 

 

 

8L0¢-2002 AA

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 24 of 28

(sjuepuajag ainjedag psemumog L"LS§ SSN sepnjoxy)
(wa, UOSHg WNnwIUIA A1opnje}g eB YIM sjuBpUuajag sapnloxg)
L'Laz§ OSsN 0} Buipsossy paioag
(sjulod o1az) sjuepuajag | AroBayze Au0}SIH [eUILULID ‘Buipealg Ayins

yusWUOSLdUT Jo SyjOW 9-9 aBueY auljapiIns
s}jasnyoessey JO JOLjSIG 94} Ul padUajUaS syUeEpUajag — J alge
g} abe

 

 

 

 

 

 

 

 

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 25 of 28

 

uoleqoid “OW pz Lze§ OSn gL o00‘oz$ ao ae uojsog g00z-6 Lzezee | ob
uoHeqold “Ow pz LZe8 sn et see'ers Tika | uowsoa | oloz-z | eoezoel | 601
UOHeqold “OU PZ Lze8 OSN gL ose'L LS Son pe uo\sog LLoz-6 | eersspt |. gor
uoHeqoid ‘ow pz Lze§ ON gL Loz'ez$ ee uo}sog gooz-ol | ssprelt | zoL
uoweqolg “Ow pz L268 OSN BL 980'Z1$ a pe uojsog zoz-r | zopLtoz | gob
uoweqoid “Ow 72 poe 006‘ LS ceokae | vosoa | eooz-et-z | soorre | sor
uonedold “Ow B| Lpo§ OSN gt goc'ZL$ seu) 2™ | uosog | eooz-zi | seorez | v1

 

 

 

8102-2002 Ad

yuswUOSsiduy yo syjuOW 9-9 aBbuey euljaping
syjasnysessey] JO J91jSIQ ay) Ul paduajUas s}UepUajag — J ajqe|

 

 

(sjuepuajyag einjiedag paemumog |"LyS§ DSsn sepnjox3)
(ua) UOSLg WNUWIUII Alojnje}S eB YIM SjJuepuajag Sapnjoxg)
L'baz§ SSSN 0} Bulpsoz9y pasoag
(sjulod o1az) s}uepuajag | Auobaye5 Asoysipy peur ‘Buipeayg Ayn

 

 

 

 

 

 
Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 26 of 28

Z| ebeg

 

 

 

 

 

 

 

 

 

 

 

 

8L02-c002 Ad

yusUUOSLduy Jo syjUOW 9-9 abueY suljapins
syasnysesse JO J91}SIQ ay} Ul paduajuas sjuepuajag — J ajqeL

 

 

(sjuepuajag ainjiedag paemumog 1"LMS§ DSSN sepnjox3)
(ua), UOSLg WNnWIUNA Ar0jnye}S eB UM sJUepUajag sapnjox3)
L'Laz§ SSsn 0} Bulpsoooy paioos
(syulod o182) sjuepuajag | Aiobaye5 Asojsiy jeulWD ‘Buipeayg Aying

 

 

 

 

UONEGOd “OW HZ eae o0s'zL¢ ar a pieyBuuds | gooz-9 | zeveoit | zLL
uoneqold “Ow pz Loor$ OSN gL LoL'eLs seu 2 | uosog | o1ozz | zoster | ous
uoHedold “OW pz Ly9§ SN et os'ez$ seus a uojsog | zooz-ez-1 | izegi9 | sit
UoHeqold ‘Ow pz ee ee roL'zz$ man ao uo\sog sooz-ol | zpaose | pit
uoNeqold ‘OW Pz L798 OSN SL c6e' ves seuny a uo}|sog LLOZ-S L9Secrlb eLb
uoneqoid “Ow yz 12e§ OSn eI ese'ez$ soup ane, | uowoa | eroz-+ | gezezoz | zit
uoneqoid “oui 72 L2e§ OSn si 090'6z$ SRW | voisoa Lioz-6 | eveosrl | LLL

 

 
gl e6eq

 

 

 

 

 

 

 

 

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 27 of 28

 

uoneqod “owl g¢ g (@ertz§ osn at o09'9zs seu y ae) | uowsoa | zooz-oc-3 | so00ze | vz
(Jopeales
uoweqoid ‘ow gE 8 s0LL§ OSN BL ooe‘oLs ‘smeig uey) | ose | booz-et-zt | eesess | ezt
Be “IA-6Z
uoneqold “Owl 9¢ 8 Loor$ 9sn gL 6r0'S1$ eel | uorsoa | ovoz-e | szovzer | zzt
i t UsZIND *S’
uoneqold “Ow 9¢ 8 cee goz'sz$ veaey eM | uoisoa | vyooz-9 | zesozz | 12h
UOUB}EQ SWOH ‘OW Z LO0L8 OSN st (ueznid ‘s'N)
‘UOHEQOId “OW pZ 8 ‘ope § OSN aL o00'0z$ ale IA-ep Bulssi 9002-8 LZZSLOL | OL
ezio 'S’
uoneqold ‘ou bz 8 (a)pzoz§ Osn Z ezr'szs See | uorsoa | zooz-vi-+ | sozoro | ev
z868 OSN 8b ; UaZIID “S”
uoHeqold “Ou 72 g @ieeccescna | Wee ae, | vooz-r | zzorze | git

 

 

 

8L02-2002¢ AA

 

 

(sjuepuajaq aunjiedaq paemumog L"Ly4S§ DSSN sepnjox3)
(wa) UOSIg WNW A10jnj}e}g B YIM s}uRpUajag sapnyoxy)

L'baz§ Sssn 0} Bulpsos9y paioog

(sjulod 0182) s}uepuajag | Aiobayeg A1o}sipy peulusy ‘Buipealg AyINS|

yuawuosuduy Jo syjuoW 9-9 abuey suljapins

s]Jasnydessey JO JOLSIG ay} Ul padUua}Uas sjUepUajag — gy alqe,

 

 

 

 

 

 
6L ebeq

‘papiaoid si eaX pue yjuoW Hulouajuas au} Ajuo sajyeyep Jaye] pue pOOT AJ 4} Ul ‘QuOJaseY] “UOHeUOJU! BulAyUap! sem Siu] yey] paUILUayap
}| asneseq peousjuss sem jJuepusjap e Aep asioeld ay} papnjoxe uoissiuWoD Bulouajuas sayeys payiuy au) ~OOZ AJ ul BuluuiBeg “SjON oleq bulouajueS

 

 

‘BOUdIUSS Su} JO Led se aolAJas AyJUNWWOD WWoOped 0} palapio sem Juepualeg “APIS Ul pajubllUubIH sesea

‘yunowe ssoj Jo} (L)(q)L Laz§ OSSN Jepun paniaoal juepuajap 34} SjaA9| Ul aseeJDU! BY} 0} SpuodsaOO sIy| “AlOBayeo sso| alelidoudde auy uIyyM JUIOdpIW
8U} SjJusseidal JuNOWWe Sso| BY} SEsed asau] JO} ‘asoJasaY] “NOD ay} Aq paulLUajap jou sem jUNOWWe ssoj asi9eid & ‘sso] 0} }xaU ,,,,, UB YIM SJUBPUAJap asoU) JO4,

 

uoneqold “ow 9¢ g Lze§ Osn 81 LbS' Lbs 9 eto. SM | ucisog | zooz-ez-6 | e6osra | sz

 

 

uoKeqoid ‘ow Og g (alelezolSosnet | 6eo'zzs ? sean). 2™ | preusuuds | sooz-zr | eoeese | sz
uoHeqoig “ow Og g LLZL§ OSN g1 Lie'ezs v (uezn!d SM) | uojsog | sooz-tr | gozzee | szt

aleW “1A-7G

 

 

 

 

 

 

 

 

 

 

 

 

 

8102-2002 AA

Case 1:19-cr-10117-IT Document 425-4 Filed 09/06/19 Page 28 of 28

(sjuepuajag aunjiedaq psemumog 1"; 4S§ 5Ssn sepnjox3)
(ue) UOSHg WNW Asojnye}g B YIM sjURBPpUajyag sapnjax3)
L'Laz§ OSsN 0} Bulpsoooy paioog
(sjulod o1az) syuepuajag | Asobayen Aso}siy eur ‘Buipealg AyInS|

quaWUOsLduy] Jo SYJUOW 9-0 Bbuey asuljapins
SHasnyIessey JO }91}SIQ ay} Ul peduajuas s}uRpUajag — J aqel
